Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 8, 2019. 

Amendments
           Applicant's amendments, filed October 8, 2019, is acknowledged. Applicant has cancelled Claims 3-4, 11-13, 15-17, 19, 25-33, 35-38, 41-51, 53-61, 63-66, and 69-79, and amended Claims 5-10, 14, 18, 20-23, 34, 39, 62, and 67. 
	Claims 1-2, 5-10, 14, 18, 20-24, 34, 39-40, 52, 62, and 67-68 are pending.

Claim Objections
1. 	Claims 20-22 are objected to because of the following informalities:
The claim(s) fail to follow the standards or format for U.S. applications. 
It appears that the wording of Claims 20-22 in the instant application fail to follow the standards or format for U.S. applications because the claims fail to positively recite the action-taking step that is to be performed. Rather, the claims merely recite an intended use, and cannot be properly assessed for restriction. 
Claims 20-22 will not be given further consideration.
It is suggested that the claim language be corrected so as to place the application in better form for examination.

Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 5-10, 14, 18, 24, 34, 52, and 62, drawn to a variant adeno-associated virus (AAV) capsid polypeptide, and an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a variant AAV capsid polypeptide classified in C12N 15/8645.
II. Claims 23, 39, and 67, drawn to a method of using the variant AAV capsid polypeptides to reduce the amount of total AAV vector administered to a subject, said method , classified in CPC C12N 2710/10041.
III. Claims 40 and 68, drawn to a method for generating a variant AAV capsid polypeptide having increased transduction or tropism in human pancreatic tissue, human islets, human liver tissue, or human hepatocytes, the method comprising the step of screening a AAV vector library encoding for variant AAV capsid polypeptides for increased transduction or tropism in human pancreatic tissue or human islets as compared to a non-variant parent capsid polypeptide, classified in CPC C12N 2750/14151.

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the AAV variant capsid(s) may be made by another and materially different process, e.g. a capsid fusion protein comprising a ligand recognized by a receptor expressed on pancreatic cells. 
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the Group II method(s) may be practiced by a plurality of structurally different AAV vectors comprising a plurality of structurally different AAV capsids.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function, or effect, do not overlap in scope, i.e., are mutually exclusive, and are not obvious variants. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for a method of screening AAV capsid variants would not be co-extensive with a search for a method of using AAV capsid variants in therapeutic methods(s). Further, a reference rendering an AAV capsid variant as anticipated or obvious over the prior art would not necessarily also render method step(s) by which one might screen for AAV capsid variants as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: 
	i) alternative functional property, as recited in Claims 2 and 5-10; and 
ii) alternative capsid SEQ ID NO, as recited in Claims 18, 34, and 62.
The species are independent or distinct because each is directed to structurally distinct AAV capsid variant amino acid sequences, from which the different functional property(ies) naturally flow. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each of (i) and (ii) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 23-24, 39-40, 52, and 67-68 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search for AAV-10A4 (SEQ ID NO:3) would not be co-extensive with a search for AAV-10B7 (SEQ ID NO:10). Further, a reference rendering increased transduction or tropism in one or more types of cells within human islets as anticipated or obvious over the prior art would not necessarily also render an enhanced neutralization profile as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633